Citation Nr: 0211515	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  96-29 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for residuals of 
laminectomy, intervertebral disc syndrome at L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1961 to 
June 1964.

In an unappealed October 1974 rating decision, by the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York, (RO), the RO denied a claim of entitlement to 
service connection for residuals of laminectomy for 
intervertebral disc syndrome at L5-S1 (hereinafter low back 
disorder).

A 1995 application to reopen the claim was denied by the RO 
in February 1996 rating decision.  On appeal, an April 2000 
Board decision determined that there was new and material 
evidence to reopen the case, and remanded for further 
development.  That development has been completed and the 
case is ready for adjudication.

The veteran testified at a personal hearing before a hearing 
officer at the RO in July 1998, and before the Board in 
January 2000.  Copies of the transcripts of those hearings 
are of record.


FINDINGS OF FACT

1. All relevant evidence necessary for disposition of the 
veteran's appeal has been obtained and associated with the 
claims file.

2. The veteran's current low back disorder began with a post-
service motor vehicle accident in 1969, and is not the 
result of an in-service back injury, and is not related to 
disease or injury in service.





CONCLUSION OF LAW

The veteran's current low back disorder was not incurred or 
aggravated in active service, may not be so presumed, and is 
not proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103(A), 
5107 (West 1991 & Supp. 2002);  38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Review of the service medical records reveals that on 
enlistment examination in July 1961, the lower extremities 
were noted as normal.  In December 1961, the veteran 
presented with complaints of back ache and vomiting, with 
pain in the abdomen on bending over.  Examination of the back 
was negative, and he was treated with Donnatal and 
analgesics.  

In March 1962, it is noted that the veteran had "struck 
right flank on stump."  Physical examination revealed 
abrasions in the right lumbar area.  No treatment was noted.

In June 1963, the veteran reported that a building wall fell 
on his left foot.  Physical examination was negative except 
for pain in the left foot and a diagnosis of hematoma, 
traumatic.  X-ray examination reported no abnormalities and 
the veteran was returned to full duty.

In January 1964, the veteran was seen in emergency when his 
right thumb was hit by a truck tailgate.  Examination showed 
a contusion on the distal phalanx of the right thumb with 
hematoma.  X-ray examination reported no significant 
abnormalities or fracture.  

The records note treatment in April 1964, when a telephone 
pole fell on his left thigh.  Physical examination revealed 
no abnormalities except for some tenderness.  Diagnosis was 
bruise, and treatment was with analgesics, cold and heat.  A 
few days later, he complained that his knee felt "loose" 
for which ACE bandage was prescribed.

On separation examination in April 1964, the veteran 
specifically noted that his right thumb was painful where a 
five ton tail-gate had fallen on it, and stated his intent to 
apply for disability on his thumb because it hindered his 
ability to work.  No residuals of back injuries were asserted 
by the veteran, or noted by the examiner in the separation 
examination.  The spine was normal on clinical evaluation.

In a letter dated in December 1970, the veteran's orthopedic 
physician, Dr. Weiss, stated that the veteran was 
conservatively treated by him for continued back pain 
radiating into the right leg in September 1970.  After a 
November 1970 lumbar myelogram showed an extruded 
intervertebral disc at the L5-S1 level on the right side, 
laminectomy was performed.  Post laminectomy diagnosis was 
herniated lumbosacral disc, left side.

Also submitted was a Discharge Summary dated in November 1971 
in which Dr. Weiss indicated that the veteran had been 
admitted at Mercy Hospital in New York a year prior, in 
November 1970, with longstanding lower back pain arising from 
a car accident.  Pain was noted as radiating to the left leg 
aggravated by coughing or sneezing.  On lumbar myelogram in 
November 1970, a defect at L5-S1 on the left side was noted, 
and laminectomy was performed in November 1970.

In February 1974, the veteran filed a claim of entitlement to 
service connection for a low back disorder, asserting injury 
in service in 1963 and 1964.  On July 1974 VA compensation 
examination, he reported that in June 1963 a part of a 
barrack wall collapsed tossing him to the ground, and in 1964 
while building a timber bridge, a log fell across his thighs 
resulting in a large hematoma.  He asserted lumbosacral pain 
after separation from service for which he was conservatively 
treated by his private physician, ultimately undergoing 
laminectomy in 1970.

On Neurological examination, no atrophy of the thigh, gastric 
soleus, or perineal muscle groups were found.  Sensory 
examination revealed minimal evidence of hypalgesia or the S1 
distribution on the left.  Diagnosis was intervertebral 
syndrome, L5-S1 on the left, mildly symptomatic post op 
status, and healed scar.

An October 1974 rating decision denied service connection on 
the basis that the back condition noted in service was acute 
and transitory, without residuals, and was unrelated to the 
current diagnosis of intervertebral disc syndrome, L5-S1 on 
the left, post-operative laminectomy.

In an October 1991 note, Dr. Weiss stated that the veteran 
had sustained a back injury in service, and had persistent 
and mounting back pain which led to a lumbar laminectomy 
sometime in November 1970 at Mercy Hospital.  He reported a 
diagnosis of a permanent low back disability.

A January 1992 letter from  a private physician, Dr. Smith, 
noted treatment of the veteran since 1971.  Chronic back 
problems were noted as occurring while in the military.

The veteran also submitted statements in February 1992 to the 
effect that since an injury in April 1964 when a telephone 
pole fell on his left thigh, he has experienced medical 
problems due to his back and thigh area.  

Also submitted was a March 1994 letter from his private 
treating physician, Dr. Alcott, who indicated that he did not 
treat the veteran for back complaints before service, but 
treated him for a back condition in 1964 after separation 
from service, and that the veteran was referred to Dr. Weiss 
for treatment in 1970.  Dr. Alcott stated that he left his 
practice in 1971, and had not treated the veteran since then.  

On March 1995 VA examination, the veteran reported a history 
of in service back injury resulting from a telephone pole 
falling on his left thigh in 1964, and many other "small 
injuries" which hurt his back.  The examiner noted that disc 
disease of the lumbar spine was diagnosed in 1970, with 
lumbar laminectomy.  The veteran complained of chronic lower 
lumbar pain with radiation to the right and left thighs; 
numbness and weakness of the right and left lower 
extremities, and giving out of legs with lower back pain.  
April 1995 magnetic resonance imaging (MRI) examination 
showed marked narrowing of disc space L5-S1.  Impression was 
status post left L5 hemilaminectomy.  X-rays showed marked 
narrowing of the L5-S1 interspace with no compression 
fractures.  Diagnosis was discogenic disease of the lumbar 
spine in 1970, chronic lumbar pain with weakness of the lower 
extremities, rule out discogenic disease of the lumbar spine 
or failed surgical back syndrome.

In July 1998 before a hearing officer at the RO, the veteran 
testified that he injured his back in service when a 
telephone pole fell on him.  He testified to being placed on 
light duty, and then returning to work on projects.  He 
testified to pain in the lower back, both feet, and right 
thigh after separation from service in 1964, and that his 
wife had to dress and bathe him because he was unable to do 
this due to back injury.  He stated that post-service, he was 
involved in an accident when his car was hit in the side by 
another car in a parking lot.  He asserted that at that time 
he was already undergoing treatment for his in service back 
injuries.  He stated that during the resulting civil trial 
for injuries, his attorney made it sound like he had been 
"in a train wreck" which was not the case.  He asserted 
that his back was sore but had not been hurt in the accident, 
because the accident was a minor accident, not a major one.  
The date of the car accident was not specifically identified, 
but was reported as occurring in the Fall of 1969.

In January 2000 testimony before the Board, the veteran 
testified to the effect that he first injured his back in 
service in 1961, in 1963 when a wall fell on top of him and 
landed on his left knee and ankle, and most severely in April 
1964 when a telephone pole fell on his lap.  He testified 
that the diagnosis at that time was "acute and transitory 
symptoms" and pain, and that he was discharged from service 
three months later.  He reported treatment for back injury by 
Dr. Alcott after separation in 1964, and back surgery in 
1970.  He confirmed an automobile accident in 1969, the 
result of a collision with another vehicle moving under 5 
miles per hour, and reported that he sustained no back 
injuries from the accident, but that injuries had been 
exaggerated by his attorney, and that a civil suit for 
personal injuries from the automobile accident had been 
unsuccessful.
In April 2000, the case was reopened by the Board, and 
remanded for further development: to reconcile factual 
differences in Dr. Weiss's October 1991 and November 1971 
medical statements in relation to etiology of the veteran's 
back condition; and for VA medical opinion as to whether the 
current low back disorder is, at least as likely as not, 
causally related to alleged incidents of service.

In an August 2000 response, Dr. Weiss noted that he did not 
mention in service back injuries in the November 1971 
Discharge Summary because the veteran was treated at a 
civilian hospital, and at that time, he was responding to the 
immediate concern.  He did not mention a prior automobile 
accident in the October 1991 notes because twenty-one years 
had elapsed from the date of laminectomy in November 1970, 
and his 1991 notes were responsive to the veteran's 
application for employment.  Dr. Weiss also noted that as 
regards the etiology of the veteran's back condition, it was 
"impossible to state with certainty the exact 'etiology' of 
any lower back condition in that life exeperiences [sic], 
multiple traumas, and indeed stress and strain of any kind 
are all contributing factors."

Dr. Weiss opined that it is more likely than not that the 
veteran's service incident in 1964, reported as "a telephone 
pole fell on me" is responsible for the later back 
difficulties.  He reported that the veteran was first treated 
by Dr. Alcott in the years after the accident, and had been 
referred to him in 1970, and that much of the information was 
inferential and in effect hearsay.  Finally, he opined that 
he relied on the patient's history as detailed over the past 
years, and concluded the veteran's condition was due to the 
service-related accident of a telephone pole falling on him, 
that took place in 1964.  

In a VA note dated August 2001, with review of the claims 
folder, the VA examiner opined that "it is at least as 
likely as not that the veteran's current low back disorder is 
related to the injury veteran sustained in the lower back 
when his lower back was crushed by a telephone pole."  The 
examiner noted that the veteran presently has discogenic 
disease of the lumbar spine secondary to the injury in 
service.

In October 2001, the RO requested clarification of the VA 
examiner's August 2001 opinion's asserting a telephone pole 
crush injury, since no such injury had been noted in the 
service medical records.  In a November 2001 response noting 
review of the veteran's C-file and medical charts, the 
examiner noted the lack of any x-rays or other data on the 
veteran's back from military service to 1970 when a 
laminectomy was performed.  The examiner indicated that the 
veteran had multiple stress and trauma on his back, the 
etiology of his back disorder was multifactorial, and that 
since no lumbar spine pathology diagnostic tests were done in 
1962, 1963 or 1964, the examiner was unable to comment on the 
etiology.  However, the examiner noted it could be inferred 
that the incidents of multiple trauma would stress the lumbar 
spine and are contributing factors to the etiology of the low 
back disorder.  The examiner opined that it is at least as 
likely as not that the veteran's low back disorder is related 
to the incidents in service, and noted that the opinion 
cannot be based on definite medical evidence, but was based 
instead on circumstantial and historical evidence offered by 
the veteran.  Finally, the examiner concluded that the VA 
opinion relating to the low back condition "is speculation 
based on the veteran's history and circumstances."

Finally, a March 2002 letter from the veteran's chiropractor, 
Dr. Gentile, confirmed treatment for over ten years, and 
noted that the nature of the condition is arthritic 
degeneration of both bone and disc that has been caused, 
chiefly, by Traumatic Joint Dysfunction, with an opinion that 
the back condition is directly related to the veteran's 
history of trauma during military service.  Also, a March 
2002 letter from a private physician, Dr. Kolanchick, relates 
current complaints and limitations of the low back disorder.

Analysis

The Duty to Assist:

As a preliminary matter, the Board observes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2001).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (as amended); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(as amended); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

The veteran has been provided with VA examinations to 
determine the nature and extent of his disability.  He and 
his representative have been provided with a statement of the 
case and supplemental statement(s) of the case that discuss 
the pertinent evidence, and the laws and regulations related 
to the claim, and essentially notify them of the evidence 
needed by the veteran to prevail on the claim.  In September 
1998, the RO informed the veteran of its requests for records 
from Dr. Weiss and Mercy Hospital, and suggested that the 
veteran assist in obtaining these records.  In an April 2000 
letter, the RO again requested that the veteran submit 
releases for additional medical records from Dr. Carl Weiss.  
In August 2001, the RO sent the veteran a VCAA letter which 
gave notice of what evidence the veteran needed to submit and 
what evidence VA would try to obtain.  There is no identified 
evidence that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The extensive record on appeal demonstrates the 
futility of any further evidentiary development and that 
there is no reasonable possibility that further assistance 
would aid him in substantiating his claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Service Connection

In general, applicable law and regulations provide that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. §§ 1101, 1131; 38 C.F.R. § 3.303.  That 
a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.

Service connection may also be granted for any disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  Establishing 
"direct" service connection for a disability which has not 
been clearly shown in service requires evidence sufficient to 
show (1) the existence of a current disability; (2) the 
existence of a disease or injury in service; and (3) a 
relationship or connection between the current disability and 
a disease contracted or an injury sustained during service. 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(d); Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, a showing of continuity 
after discharge is required to support the claim. 38 C.F.R. § 
3.303(b).

Once the evidence has been assembled, the Board has the duty 
to assess the credibility and weight to be given to the 
evidence. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997) (internal citations omitted).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant. 38 U.S.C.A. 5107; 38 C.F.R. 3.102. In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim. Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. 
App. at 54).

The particular question to be resolved is whether there was 
back injury in service to which the veteran's current low 
back disorder can be related.  In reaching this 
determination, the Board acknowledges that it must consider 
all possible avenues by which the veteran may establish 
entitlement to service connection. See Schroeder v. West, 212 
F.3d 1265 (Fed. Cir. 2000).  The veteran has submitted 
various medical opinions relating the current condition to 
injury in service.  However, closer scrutiny reveals that the 
basis of in service back injury cited by the opinions, and 
upon which the proposed causal relation is based, relies upon 
subjective evidence of the veteran's reports of in service 
back injuries.  In the instant case, the Board notes that the 
veteran's service medical records contain no evidence which 
shows injury to the low back in service, other than the March 
1962 "struck right flank on stump" incident in which he 
received abrasions in the right lumbar area.  This incident 
was not cited in the various opinions supporting the claim.  

Favorable  to the veteran are letters from various private 
practitioners, and an August 2001 VA examiner's opinion, 
which all causally relate the veteran's current low back 
disorder to incidents of back injury in service.  However, 
the Board notes that all opinions are based on statements of 
back injury provided by the veteran's subjective reports of 
in service injury, with no reference to any objective medical 
evidence; and all except the VA examiner's, noted no review 
of the veteran's medical records or C-file.  

Unfavorable to the veteran are a November 1971 report from 
Dr. Weiss ascribing the lower back condition to longstanding 
lower back pain arising from a car accident; July 1998 
testimony from the veteran that confirms the occurrence of an 
automobile accident in the fall of 1969; inconsistent 
testimony as to the onset of his back injuries in that in 
July 1998, he testified that his injury was caused when a 
telephone pole fell on his thigh.  However, in January 2000 
he testified that he sustained back injuries in 1961, in June 
1963 when a wall fell on him, and that the telephone pole 
injury in 1964 was the most severe; a VA examiner's November 
2001 opinion, with C-file review, noting that the assertions 
of in service back injury to which all favorable opinions of 
causation relate, are based on inference, speculation and on 
the veteran's history and circumstances.  The veteran's own 
subjective reports of back injury in service, remain 
unsubstantiated by any objective medical evidence of record 
in that none of the incidents note complaints, diagnosis or 
treatment of back injury.

Although the opinions of the more recent examiners are 
favorable in establishing the causal relationship of the 
veteran's current back disorder to the alleged in service 
back injury, they provide no evidence in the determination of 
whether such back injury in fact, occurred in service.  They 
are therefore entitled to little weight in resolution of this 
issue.

Service medical records document backache, with no mention of 
injury, in December 1961, lumbar abrasions in March 1962, 
left foot trauma in June 1963, and left thigh trauma in April 
1964, but these incidents are noted to have resolved before 
separation from service.  Significantly, over a year went by 
from the alleged back injury in June 1963 when the building 
wall fell, without any complaints, diagnosis or treatment of 
residual back injury.  Similarly, there is no evidence in the 
record of in service back residuals from the April 1964 
'falling telephone pole' incident.  

At the separation examination, one week after the falling 
pole incident, the veteran particularly noted his intent to 
file disability for a thumb injury that had occurred in 
January 1964, that affected his hand.  Had there been a 
residual back injury, it is reasonable to presume that he 
would have so noted, since the separation examination was 
done shortly after the telephone pole incident, in April 
1964.  The veteran also testified to being placed on light 
duty, and returning to work on projects after the incident, 
before being discharged a few months later.  Dr. Alcott's 
letter of post-service back treatment includes no details or 
supporting medical evidence sufficient to place the evidence 
in equipoise.

The only other evidence of record favoring the veteran is his 
own lay opinions and statements.  However, he has not been 
shown to possess the medical expertise needed to render a 
competent medical opinion as to causation.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1998);); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  As such, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  He is 
competent to testify about injuries and symptoms, that is, 
that he suffered back pain at the time of the documented 
injuries, and that the pain continued.  The undersigned 
discounts such testimony as not credible.  First, the medical 
records in service would have mentioned back injuries.  
Second, the veteran testified at length that he thought he 
should not claim disability at service discharge because his 
release would be delayed.  But the separation examination 
shows he did claim to have disability-of his thumb, not his 
back.  Finally, although he has sought to minimize the 
significance of the post-service motor vehicle accident, it 
cannot be ignored that (a) the earliest (and in my judgment 
the most credible) record of his chronic back disability 
attributes it to this motor vehicle accident, and (b) he sued 
the other party for damages including the back injury.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  However, when, as in this case, after 
consideration of all the evidence, the Board finds that the 
preponderance of it is against the claim, the benefit of the 
doubt doctrine is not for application.  38 U.S.C.A. § 
5107(b);  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of laminectomy for 
intervertebral disc syndrome at L5-S1 is denied.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

